DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 12, on line 22, the method step “organizing and storing said case” is indefinite because the term “organizing” as a process step is a vague term that seems to imply the kind of activity already recited in the other method steps. “Organizing” does not mean any specific act on its own.  There is no specific action taught by the disclosure that would be considered to be a “organizing” step distinct from the other actions claimed, and so the scope of the claim is indefinite.
	Also in claim 12, on line 15, the term “said key ring” lacks adequate antecedent basis in the claim.
	In claim 19, the limitation that “providing a case label… comprises drafting notations on a sheet of paper” is indefinite because it is not clear how drafting notations on sheets of paper contributes to providing a case label.  There appears to be a structural gap.  Is the case label a sheet of paper and is this the same sheet of paper recited?  This is what the specification describes in paragraph 0032.  But the claim does not say and therefore seems to be incomplete.
Claims dependent on those rejected above are also rejected as depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkinson (US-4789573) in view of Chin (US-6543161) and further in view of Banacki (US-2015/0264830).
As to claim 1, Jenkinson teaches a hang tag piece 10 having top, bottom, left, and right sides and first and second ends and configured for attachment to an object, a key (see figure 1), to be organized and stored (see figure 1); said hang tag piece first end comprising an end slot opening 30 connected to an inner cavity within said hang tag piece (see figure 3);
said hang tag piece further comprising a hang tag label 18, 20 corresponding to said object to be organized and stored;
said hang tag piece first end further comprising first end attachment holes 202 above and below said end slot opening (see figure 3);
said hang tag piece further comprising a locking piece, ring 32 configured for attachment to said hang tag piece through said first end attachment holes and said end slot opening (see figures 1, 3);
wherein said locking piece prevents said protective piece 41 and said hang tag label 42 from falling out of said inner cavity through said end slot opening in said assembled configuration (see figure 3 (column 2 lines 31-34);
	Jenkinson does not teach said hang tag piece further comprising a protective piece configured for receiving and protecting said hang tag label and for insertion into said inner cavity through said end slot opening;
said inner cavity configured for receiving and housing said protective piece and said hang tag label in an assembled configuration;
said hang tag piece top side comprising a display open to said inner cavity and configured for displaying said hang tag label through said protective piece in said assembled configuration.
Chin teaches: a hang tag piece 20 having top, bottom, left, and right sides and first and second ends and configured for attachment to an object to be organized and stored (see figure 3);
said hang tag piece first end comprising an end slot opening connected to an inner cavity within said hang tag piece (see figure 3, column 2 lines 21-23);
said hang tag piece further comprising a hang tag label 42 corresponding to said object to be organized and stored;
said hang tag piece further comprising a protective piece 41 configured for receiving and protecting said hang tag label and for insertion into said inner cavity through said
end slot opening;
said inner cavity configured for receiving and housing said protective piece and said hang tag label in an assembled configuration (see figure 3);
said hang tag piece top side comprising a display 203 open to said inner cavity and configured for displaying said hang tag label through said protective piece in said assembled configuration (see figure 3);
said hang tag piece first end further comprising first end attachment holes 202 above and below said end slot opening (see figure 3);
said hang tag piece further comprising a locking piece 3 configured for attachment to said hang tag piece through said first end attachment holes and said end slot opening (see figure 3);
wherein said locking piece prevents said protective piece 41 and said hang tag label 42 from falling out of said inner cavity through said end slot opening in said assembled configuration (see figure 3);
	It would have been obvious to one of ordinary skill in the art to form a keychain as taught by Jenkinson, with a window and transparent cover as taught by Chin, in order to provide printed information that is protected from damage and still contained from falling out for a keychain as taught by Jenkinson, with predictable results.  The combined elements would all function for the exact same purposes already known in the prior art.
	Chin and Jenkinson do not teach “a case configured for receiving and housing said hang tag piece and said object to be organized and stored; and
said case comprising a case label corresponding with said hang tag label and said object to be organized and stored.”  Banacki teaches a storage case and kit for organizing flash drives or other items including cases and case labels.  (see Banacki figure 4).  It would have been obvious to one of ordinary skill in the art to organize a plurality of hang tags such as taught by Jenkinson in cases with labels as taught by Banacki in order to keep them organized and stored.
As to claim 6, Jenkinson teaches a key ring. (see figure 1).

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Jenkinson (US-4789573) in view of over Chin (US-6543161) and further in view of Banacki (US-2015/0264830) and further in view of Brewer (US-6594154).
As to claim 2, Jenkinson and Chin do not teach a flash drive.  Brewer teaches a keychain with a flash drive (see figure 3).  Banacki is also compatible with the storing and organizing of flash drives. It would have been obvious to one of ordinary skill in the art to further modify the keychain of Jenkinson to attach a flash drive thereto to also provide convenient transport, storage, and organizing.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkinson (US-4789573) in view of over Chin (US-6543161) and further in view of Banacki (US-2015/0264830) and further in view of McCarty (US-2020/0060402).
	As to claim 5, Jenkinson does not teach “corners of said protective piece slightly extend outward of said end slot opening in said assembled configuration; and
said outward-extending corners accommodate easy removal of said protective piece from said inner cavity with said locking piece detached.”  McCarty teaches a key ring combined with a card holder that is made such that corners of the card extend past the edge of the card holder in order to facilitate removal of the card from the holder (see figure 1).  It would have been obvious to one of ordinary skill in the art to merely change the size of the label to provide corners that extend past the edge of the holder of Jenkinson to facilitate removal and changing of the label as taught by McCarty, since doing so would only require a mere change in size to yield the same functional feature already known in the art.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkinson (US-4789573) in view of over Chin (US-6543161) and further in view of Banacki (US-2015/0264830) and further in view of Jones (US-2017/0001784).
As to claim 7, Jenkinson does not teach a case with a molded receiver.  Jones teaches a carrying case with molded cavities in the interior thereof (see figure 1).  It would have been obvious to one of ordinary skill in the art to provide a molded receiver as taught by Jones for storing any pocket-carried object, such as a keyring taught by Jenskinson, in order to provide a convenient means of locating the item when needed (see Jones paragraph 0005).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkinson (US-4789573) in view of over Chin (US-6543161) and further in view of Banacki (US-2015/0264830) and further in view of Chang (US-2012/0042550).
	As to claim 8, Jenkinson does not teach a second end attachment hole.  Change teaches a key tag with first and second attachment holes 16 and 15, respectively (see Chang figures 1 and 2).  It would have been obvious to one of ordinary skill in the art to include holes on either end of the key tag of Jenkinson in order to make it more versatile by being able to join with other key chains on either end, as taught by Chang.

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkinson (US-4789573) in view of over Chin (US-6543161) and further in view of Banacki (US-2015/0264830) and further in view of Rhoades (US-2004/0045863).
	As to claim 9, Jenkinson does not teach that the hang tab label is a folded sheet of paper.  Rhoades teaches a label that is inserted into a sleeve and is a folded sheet of paper (see Rhoades figures 13A, 13B).  It would have been obvious to one of ordinary skill in the art to form a label for a keychain such as Jenkinson with a folded piece of paper as taught by Rhoades in order to provide more surface area to print information thereupon.

Claim 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkinson (US-4789573) in view of over Chin (US-6543161) and further in view of Banacki (US-2015/0264830) and further in view of Brewer (US-6594154).
As to claim 12, Jenkinson teaches a hang tag piece having top,
bottom, left, and right sides and first and second ends (see ; the hang tag piece first end including an end slot opening connected to an inner cavity within the hang tag piece; the hang tag piece further including a clear protective piece; the hang tag piece top side including a display open to the inner cavity; the hang tag piece first end further including first end attachment holes above and below the end slot opening; the hang tag piece further including a locking piece.
Jenkinson further teaches the method steps of 
providing a hang tag label;
sliding the hang tag label through said end slot opening and into said inner cavity;
said display displaying an outward-facing side of said hang tag label.
attaching a key ring to said hang tag piece through said first end attachment holes and through said end slot opening;
Jenkinson does not teach “placing said hang tag label within said clear protective piece;
said clear protective piece enclosing said hang tag label;
sliding said clear protective piece through said end slot opening and into said inner cavity;
said display displaying said clear protective piece and an outward-facing side of said hang tag label through said clear protective piece;”
Chin teaches a protective piece 41 configured for receiving and protecting said hang tag label and for insertion into said inner cavity through said end slot opening (see figure 3).  It would have been obvious to one of ordinary skill in the art to form a keychain as taught by Jenkinson, with a window and transparent cover as taught by Chin, in order to provide printed information that is protected from damage and still contained from falling out for a keychain as taught by Jenkinson, with predictable results.  The combined elements would all function for the exact same purposes already known in the prior art.  The relevant method steps are likewise obvious as the self-evident use thereof.
Jenkinson does not teach “providing a flash drive to be organized and stored, providing a hang tag label corresponding to said flash drive;… attaching said flash drive to said hang tag piece”.  Brewer teaches a keychain with a flash drive (see figure 3).  It would have been obvious to one of ordinary skill in the art to further modify the keychain of Jenkinson to attach a flash drive thereto to also provide convenient transport, storage, and organizing.
Jenkinson does not teach “a case,… providing a case label corresponding to said hang tag label and said flash drive; marking said case with said case label; placing said hang tag piece and said flash drive within said case; closing said case”.  Banacki teaches a storage case and kit for organizing flash drives or other items including cases and case labels.  (see Banacki figure 4).  It would have been obvious to one of ordinary skill in the art to organize a plurality of hang tags such as taught by Jenkinson in cases with labels as taught by Banacki in order to keep them organized and stored.
As to claim 15, the hang tag of Jenkinson is reversibly assemblable, i.e. the label can be removed and changed, the key ring can be removed and changed.  The method steps amount to reversing the assembly steps of claim 12.  The claim is obvious for the same reasons given above, and further because it would have been obvious to disassemble the label to change.

Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkinson (US-4789573) in view of over Chin (US-6543161) and further in view of Banacki (US-2015/0264830) and further in view of Brewer (US-6594154) and further in view of Rhoades (US-2004/0045863).
	As to claim 13 and 14, Jenkinson does not teach that the hang tab label is a folded sheet of paper.  Rhoades teaches a label that is inserted into a sleeve and is a folded sheet of paper with information corresponding to the contents of the object to which it is attached (see Rhoades figures 13A, 13B).  It would have been obvious to one of ordinary skill in the art to form a label for a keychain such as Jenkinson with a folded piece of paper as taught by Rhoades in order to provide more surface area to print information thereupon.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkinson (US-4789573) in view of over Chin (US-6543161) and further in view of Banacki (US-2015/0264830) and further in view of Brewer (US-6594154) and further in view of Chang (US-2012/0042550).
	As to claim 17, Jenkinson does not teach a second end attachment hole.  Change teaches a key tag with first and second attachment holes 16 and 15, respectively (see Chang figures 1 and 2).  It would have been obvious to one of ordinary skill in the art to include holes on either end of the key tag of Jenkinson in order to make it more versatile by being able to join with other key chains on either end, as taught by Chang.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkinson (US-4789573) in view of over Chin (US-6543161) and further in view of Banacki (US-2015/0264830) and further in view of Brewer (US-6594154) and further in view of Jones (US-2017/0001784).
As to claim 18, Jenkinson does not teach a case with a molded receiver.  Jones teaches a carrying case with molded cavities in the interior thereof (see figure 1).  It would have been obvious to one of ordinary skill in the art to provide a molded receiver as taught by Jones for storing any pocket-carried object, such as a keyring taught by Jenkinson, in order to provide a convenient means of locating the item when needed (see Jones paragraph 0005).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkinson (US-4789573) in view of over Chin (US-6543161) and further in view of Banacki (US-2015/0264830) and further in view of Brewer (US-6594154) and further in view of Jiang (US-2015/0068258).
As to claim 19, as stated above, it would have been obvious to one of ordinary skill in the art to organize a plurality of hang tags such as taught by Jenkinson in cases with labels as taught by Banacki in order to keep them organized and stored.  Jenkinson and Banacki lack paper labels.  Jiang teaches an organization system for key rings comprising paper labels (see Jiang figure 17, paragraphs 0003, 0056, 0061, 0064, 0068, 0070).  It would have been obvious to one of ordinary skill in the art to make use of paper labels as taught by Jiang to organize a number of key rings such as taught by Jenkinson.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkinson (US-4789573) in view of over Chin (US-6543161) and further in view of Banacki (US-2015/0264830) and further in view of Brewer (US-6594154) and further in view of Enayati (US-2012/0239836).
As to claim 20, Jenkinson does not specify attaching a lanyard to the key ring.  Enayati teaches a combination of a key ring and a flash drive and further that this combination can be attached to a lanyard for transport (see Enayati, paragraph 0008, 0015, 0023, 0030).  It would have been obvious to one of ordinary skill in the art to attach a key ring as taught by Jenkinson to a lanyard as taught by Enayati, in order to make the key ring easier to grasp and transport.
	
Allowable Subject Matter
Claim 3, 4, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 11 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3, 4 and 11, Chin and Jenkinson do not teach a protective piece comprising two layers of clear protective material connected at a joined end and having open remaining sides.  Bieber (US-2005/0160649) teaches a tag with a protective piece having two clear protective layers and a joined end (see figure 8). But this does not have open remaining sides.  Schweim (US-4746045) teaches a display for a golf card with a protective piece 26 that encloses the card with three open sides and a joined end and is inserted into a holder (see figure 1).  But this does not suggest combination with Jenkinson to yield the claimed invention. The specific feature claimed is not known in the specific combination recited and no rationale can be given for finding such modification to the prior art obvious.
Regarding claims 10 and 16, the prior art does not teach the combination of elements with a case organizer for multiple cases of the claimed hang tags.  While cases for organizing are known in the art, e.g. Jeon (US-2021/00331835), Fellman (US-2019/0164028), Randomil (US-2017/0273870), Jones (US-2017/0001784), Plutsky (US-2010/0230304), Altman (US-2009/0014344), Murphy (US-2005/0144826), Davies (US-6443306), Eckerdt (US-4072033), the particular configuration of hang tag pieces in  cases in a case organizer in combination with the particular limitations of the hang tag pieces recited in the independent claim is not explicitly suggested by the art of record and cannot be reasonably found to be obvious without impermissible hindsight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636